Dismissed and Memorandum Opinion filed January 13, 2005








Dismissed and Memorandum Opinion filed January 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00861-CR

 
____________
 
WESLEY EARL
EVANS, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County,
Texas
Trial Court Cause No.
841,705
 

 
M E M O R A N D U M   O P I N I O N
Appellant was convicted of aggravated sexual assault of a
child, and the Eleventh Court of Appeals affirmed the conviction in 2003.  Appellant now attempts to appeal a motion to
review the trial and appellate record.  




Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v.
State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App.CFort Worth 1996, no pet.). 
The exceptions include: (1) certain appeals while on deferred
adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625
(Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,
Tex. R. App. P. 31.1; McKown,
915 S.W.2d at 161; and (3) certain appeals from the denial of habeas corpus
relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.); McKown,
915 S.W.2d at 161.
Because this appeal does not fall within the exceptions to
the general rule that appeal may be taken only from a final judgment of
conviction, we have no jurisdiction.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 13, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).